COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Humphreys
Argued at Richmond, Virginia


RANDY EUGENE DONNELLY
                                            MEMORANDUM OPINION * BY
v.   Record No. 2070-00-2               JUDGE RUDOLPH BUMGARDNER, III
                                               NOVEMBER 13, 2001
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                    William L. Wellons, Judge

          Robert B. Hill (Hill, Rainey & Eliades, on
          brief), for appellant.

          Robert H. Anderson, III, Senior Assistant
          Attorney General (Randolph A. Beales, Acting
          Attorney General, on brief), for appellee.


     Randy Eugene Donnelly was convicted of possession of a

firearm after being convicted of a felony.     He contends the

evidence was insufficient to prove he intentionally and

consciously possessed the firearms.     Finding no error, we

affirm.

     Deputy Jimmy Clay responded to a domestic complaint at the

defendant's home. 1    While there, he observed two shotguns in a


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       "On appeal, 'we review the evidence in the light most
favorable to the Commonwealth, granting to it all reasonable
inferences fairly deducible therefrom.'" Archer v.
Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)
(citation omitted).
gun rack on the defendant's bedroom wall.    The gun rack was

about ten feet from the bed in a room that the defendant shared

with his girlfriend.    The defendant volunteered that "he hunts

every year . . . [and] buys a hunting license every year."      He

was convicted of armed robbery twenty years ago.

        The Commonwealth must prove the defendant was aware of both

the presence and character of the firearms and he exercised

dominion and control over them.     Archer v. Commonwealth, 26 Va.

App. 1, 12, 492 S.E.2d 826, 831 (1997) (proximity to firearm and

ownership or occupancy of premises are probative of defendant's

constructive possession).    The only issue on appeal is whether

the guns were subject to the defendant's dominion and control

because he concedes he knew the shotguns were in his bedroom.

        The defendant kept the guns in his bedroom which was "off

limits" to the children.    The door was kept "closed at all

times," and he forbade the children from "mess[ing] with" the

guns.    The defendant admitted it was "explicitly clear that no

one is to go in [his bedroom] and mess with" the firearms.      The

defendant conceded he went hunting with "my boys" and the guns

were with him.    That evidence permits the reasonable conclusion

that the defendant exercised dominion and control over the guns.

        The defendant denied the guns were his and testified that

he did not handle the guns when he took the boys hunting.      "The




                                 - 2 -
credibility of the witnesses and the weight accorded the

evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995) (citations omitted).   The fact finder believed the

Commonwealth's evidence and rejected some of the defendant's

testimony.

     The evidence was sufficient to prove beyond a reasonable

doubt that the defendant, a convicted felon, possessed a

firearm.   Accordingly, we affirm the conviction.

                                                           Affirmed.




                               - 3 -